DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          DANIEL VAN BOMMEL and TRACI VAN BOMMEL,
                         Appellants,

                                    v.

       PEOPLE’S TRUST INSURANCE COMPANY OF FLORIDA,
                          Appellee.

                              No. 4D19-794

                           [January 16, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 2017-CA-012196.

   Mark A. Nation of The Nation Law Firm, LLP, Longwood, for appellants.

  Mark D. Tinker of Cole, Scott & Kissane, P.A., Tampa, and Brett Frankel
and Jonathan Sabghir of People’s Trust Insurance Company, Deerfield
Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.